Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-7-2006

Progressive N Ins Co v. Gondi
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4369




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Progressive N Ins Co v. Gondi" (2006). 2006 Decisions. Paper 1633.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1633


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 04-4369


                      PROGRESSIVE NORTHERN INSURANCE

                                                       Appellant

                                             v.

                                   MIDHAT S. GONDI



                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 04-cv-02034)


                                          ORDER

        At the direction of the Court, the caption is amended to reflect that the proceedings
in the lower court were before the Honorable Jacob P. Hart. An amended opinion and
judgment will be issued. As this correction does not substantively change the opinion and
judgment, the filed date remains unchanged.

                                                                For the Court,

                                                                /s/ Marcia M. Waldron
                                                                Clerk

Date:         February 7, 2006
LML/cc:       CAM, MJZ
              RJD, RMG